DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  
Regarding claim 1, “the end of a tongue” in line 3 should be read as “an end of a tongue.”
Regarding claim 1, “the bar” in line 4 should be read as “the horizontal bar.” 
Regarding claim 1, “the respiratory tract” in line 11 should be read as “a respiratory tract.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "at the end thereof" in line 9.There is insufficient antecedent basis for this limitation in the claims.
Claim 1 recites the limitation "the air guided by the horizontal bar" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation "at the end thereof" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “at the end of the upper bar” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claims 3-5 are rejected for depending on a previously rejected claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 recites “presses the end of a tongue such that the tongue enters an oral cavity, wherein top and bottom surfaces of the bar are held between upper teeth and lower teeth…” and “introduced into the oral cavity through a gap between the upper teeth and the lower teeth…” When an apparatus attached to the . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda (US 2018/0263809 A1).
Regarding claim 1, Masuda discloses a cough treatment device (see Figs. 1-2 and 6), comprising:
a horizontal bar (3, 4) which is formed in a non-penetrating bar shape and presses the end of a tongue such that the tongue enters an oral cavity (see Figs. 1-2 and 6, and Modified 
a wing part (2) which protrudes from opposite sides of the horizontal bar (3, 4) at the end thereof and induces the air guided by the horizontal bar and introduced into the oral cavity to be diverted toward a wall surface of the oral cavity and flow into the respiratory tract (see Figs. 1-2, 6, 9, and Modified Fig. 5a of Masuda, and [0075]; elastic body 2 protrudes from opposite sides of the horizontal bars 3, 4, as seen in Modified Fig. 5a of Masuda and Figs. 1-2, at the end thereof, and induces the air guided by the horizontal bar 2, 3 and introduced into the 

    PNG
    media_image1.png
    229
    472
    media_image1.png
    Greyscale

Modified Fig. 5a of Masuda. 
Regarding claim 2, Masuda discloses the invention as discussed in claim 1. Masuda further discloses wherein the horizontal bar (3, 4) comprises:
a lower bar (3) having the wing part (2) formed at the end thereof (see Figs. 1-5 and Modified Fig. 5a of Masuda; elastic body 3 is a lower bar as it is underneath tube 4, and has the wing part of elastic body 2 formed at the end thereof, as seen in Fig. 2); and 
an upper bar (4) which protrudes from a top surface of the lower bar (3) in a bar shape and has a thru-hole (5) formed on both sides at the end of the upper bar (4) in order to pass air introduced into the oral cavity in a horizontal direction (see Figs. 1-2 and Modified Fig. 5a of Masuda, and [0024], [0071]; tube 4 is an upper bar as it is above the lower bar 3 and protrudes from a top surface of the lower bar 3 in a bar shape, and has through holes 5 formed on both 
Regarding claim 3, Masuda discloses the invention as discussed in claim 1. Masuda further discloses wherein the wing part (2) is formed in any one of semicircular, semi-elliptic and polygonal shapes (see Figs. 1-2; elastic body 2 has a wing part as labeled in Modified Fig. 1 of Masuda, and is formed of two semi-elliptic shapes/semi-circular shapes, one on the left and right sides; see [0070]). 
Regarding claim 4, Masuda discloses the invention as discussed in claim 1. Masuda further discloses wherein the wing part (2) further includes at least one passage groove formed on an outer surface thereof (see Modified Fig. 1 of Masuda and [0069]-[0070]; the wing part of Masuda shows that there is a groove or indentation/depression in the center as best seen in Figs. 1-2, and thus is at least one passage groove formed on an outer surface of the wing part 2, as the depression is less likely to make contact with the uvula of soft palate 16, thus allowing for air to smoothly pass through the oral cavity and into airway 6 and lung 18). 
Regarding claim 5, Masuda discloses the invention as discussed in claim 3. Masuda further discloses wherein the wing part (2) further includes at least one passage groove formed on an outer surface thereof (see Modified Fig. 1 of Masuda and [0069]-[0070]; the wing part of Masuda shows that there is a groove or indentation/depression in the center as best seen in Figs. 1-2, and thus is at least one passage groove formed on an outer surface of the wing part 2, 

    PNG
    media_image2.png
    383
    490
    media_image2.png
    Greyscale

Modified Fig. 1 of Masuda. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.H./Examiner, Art Unit 3786               

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786